Case 6:19-cv-01908-WWB-EJK Document 210 Filed 10/02/20 Page 1 of 10 PageID 6267




                          UNITED STATES DISTRICT COURT
                           MIDDLE DISTRICT OF FLORIDA
                               ORLANDO DIVISION


  WYNDHAM VACATION
  OWNERSHIP, INC., WYNDHAM
  VACATION RESORTS, INC.,
  WYNDHAM RESORT
  DEVELOPMENT CORPORATION,
  SHELL VACATIONS, LLC, SVC-
  AMERICANA, LLC and SVC-HAWAII,
  LLC,

                      Plaintiffs,

  v.                                                     Case No: 6:19-cv-1908-Orl-78EJK

  SLATTERY, SOBEL & DECAMP, LLP,
  DEL MAR LAW GROUP, LLP,
  CARLSBAD LAW GROUP, LLP, JL
  ''SEAN&QUOT SLATTERY,
  PANDORA MARKETING, LLC,
  PANDORA SERVICING, LLC,
  INTERMARKETING MEDIA, LLC,
  KENNETH EDDY, WILLIAM WILSON
  and RICH FOLK,

                      Defendants.
                                              /

                                          ORDER

       This cause comes before the Court on the following:

       •   Motion for Protective Order filed on September 14, 2020, by Defendants Pandora

           Marketing, LLC, Pandora Servicing, LLC, Rich Folk, William Wilson, and Kenneth

           Eddy (Doc. 151); and

       •   The Court’s September 17, 2020, Order to Show Cause as to Plaintiffs (the “OTSC”)

           (Doc. 186.).
Case 6:19-cv-01908-WWB-EJK Document 210 Filed 10/02/20 Page 2 of 10 PageID 6268




  I previously granted the Motion for Protective Order by endorsed order on September 16, 2020,

  and noted that a written order would follow. (Doc. 177.) Additionally, at the omnibus hearing on

  September 17, 2020, I ruled that sanctions would issue against Plaintiffs for violating Federal Rule

  of Civil Procedure 26(b)(5)(B) and the parties’ confidentiality agreement. This Order sets forth

  my findings on the Motion for Protective Order and the basis for the sanctions imposed herein.

  I.     BACKGROUND

       Plaintiffs instituted this action on October 4, 2019. (Doc. 1.) Four months later, on January

  21, 2020, Plaintiffs filed their Amended Complaint, bringing the following causes of action: false

  advertising, in violation of the Lanham Act, 15 U.S.C. § 1125(a)(1); contributory false advertising,

  in violation of 15 U.S.C. § 1125(a)(1); tortious interference with contractual relations; violation of

  Florida’s Deceptive and Unfair Trade Practices Act; and civil conspiracy to commit tortious

  interference. (Doc. 36.)

         On September 5, 2020, Plaintiffs filed a motion for sanctions against Defendants Pandora

  Marketing, LLC, and Pandora Servicing, LLC (“Pandora”), Rich Folk and William Wilson (the

  “Individual Defendants”), and Intermarketing Media, LLC (“Intermarketing”). (Doc. 132.)

  Subsequently, on September 10, 2020, Plaintiffs filed a motion for expedited, in camera review to

  determine whether Pandora properly asserted the attorney-client privilege over certain documents

  that it had inadvertently produced and attempted to claw back. (Doc. 142.) I denied that motion

  and directed Pandora to file a motion for a protective order if it intended to assert the attorney-

  client privilege over the disputed documents. (Doc. 144.)

         Pandora filed its Motion for Protective Order on September 14, 2020. (Doc. 151.) Plaintiffs

  timely responded in opposition on September 16, 2020. (Doc. 168.) I then directed Pandora to

  submit the disputed documents for in camera review. (Doc. 171.) Upon review of the disputed




                                                  -2-
Case 6:19-cv-01908-WWB-EJK Document 210 Filed 10/02/20 Page 3 of 10 PageID 6269




  documents, I found that Pandora properly asserted the attorney-client privilege over the

  documents. (Doc. 177.) Subsequently, on September 17, 2020, I entered an Order to Show Cause

  as to why Plaintiffs should not be sanctioned for violating Federal Rule of Civil Procedure

  26(b)(5)(B) and the parties’ confidentiality agreement, and allowed Plaintiffs until 12:00 p.m. to

  respond in writing prior to addressing the matter at the scheduled 1:00 p.m. hearing. (Doc. 186.)

  Plaintiffs timely filed a response to the Order to Show Cause. (Doc. 189.) That same day, at 1:00

  p.m., I held an omnibus hearing to consider several motions that had been filed in this case, as well

  as the Order to Show Cause. (Doc. 190.)

  II.      THE COURT’S FINDINGS

        A. Legal Standard

           When a civil action is premised on a federal question, a court must look to federal common

  law to answer questions on privilege. Fed. R. Evid. 501 advisory committee’s notes to 1974

  enactment (“In non[-]diversity jurisdiction civil cases, federal privilege law will generally apply.”)

  See also Jones v. RS&H, Inc., No. 8:17-cv-54-T-24JSS, 2018 WL 538742, at *1 (M.D. Fla. Jan.

  24, 2018) (citing Hancock v. Hobbs, 967 F.2d 462, 467 (11th Cir. 1992)). The Eleventh Circuit

  previously explained the attorney-client privilege “protects the disclosures that a client makes to

  his attorney, in confidence, for the purpose of securing legal advice or assistance. Cox v. Adm’r

  U.S. Steel & Carnegie, 17 F.3d 1386, 1414 (11th Cir. 1994) (citing In re Grand Jury (G.J. No. 87–

  03–A), 845 F.2d 896, 897 (11th Cir. 1988)), opinion modified on reh'g on other grounds, 30 F.3d

  1347 (11th Cir. 1994). “To determine if a particular communication is confidential and protected

  by the attorney-client privilege, the privilege holder must prove that the communication was

  intended to remain confidential and, under the circumstances, was reasonably expected and

  understood to be confidential.” Bingham v. Baycare Health Sys., No. 8:14-cv-73-T-23JSS, 2016




                                                  -3-
Case 6:19-cv-01908-WWB-EJK Document 210 Filed 10/02/20 Page 4 of 10 PageID 6270




  WL 3917513, at *1 (M.D. Fla. July 20, 2016) (citing Bogle v. McClure, 332 F.3d 1347, 1358 (11th

  Cir. 2003)).

         Regarding the inadvertent disclosure of privileged material during discovery, Federal Rule

  of Civil Procedure 26(b)(5)(B) provides:

                 If information produced in discovery is subject to a claim of
                 privilege or of protection as trial-preparation material, the party
                 making the claim may notify any party that received the information
                 of the claim and the basis for it. After being notified, a party must
                 promptly return, sequester, or destroy the specified information and
                 any copies it has; must not use or disclose the information until the
                 claim is resolved; must take reasonable steps to retrieve the
                 information if the party disclosed it before being notified; and may
                 promptly present the information to the court under seal for a
                 determination of the claim. The producing party must preserve the
                 information until the claim is resolved.

  The Committee Notes on the 2006 Amendments to the Federal Rules of Civil Procedure

  extensively discuss the Committee’s decision to include Rule 26(b)(5)(B). Therein, the Committee

  highlights what is plain from the Rule itself:

                 No receiving party may use or disclose the information pending
                 resolution of the privilege claim. The receiving party may present to
                 the court the questions whether the information is privileged or
                 protected as trial-preparation material, and whether the privilege or
                 protection has been waived. If it does so, it must provide the court
                 with the grounds for the privilege or protection specified in the
                 producing party's notice, and serve all parties. In presenting the
                 question, the party may use the content of the information only to
                 the extent permitted by the applicable law of privilege, protection
                 for trial-preparation material, and professional responsibility.

  Fed. R. Civ. P. 26(b)(5)(b) advisory committee’s note to 2006 amendment (emphasis added).

         Rule 26(b)(5)(B) merely formalizes what had previously been the prevailing view on

  inadvertent disclosures:




                                                   -4-
Case 6:19-cv-01908-WWB-EJK Document 210 Filed 10/02/20 Page 5 of 10 PageID 6271




                 We are taught from first year law school that waiver imports the
                 “intentional relinquishment or abandonment of a known right.”
                 Inadvertent production is the antithesis of that concept. . . .

                 [Plaintiff’s] lawyer . . . might well have been negligent in failing to
                 cull the files of the letters before turning over the files. But if we are
                 serious about the attorney-client privilege and its relation to the
                 client's welfare, we should require more than such negligence by
                 counsel before the client can be deemed to have given up the
                 privilege.

  Mendenhall v. Barber-Greene Co., 531 F. Supp. 951, 955 (N.D. Ill. 1982); see also Georgetown

  Manor, Inc. v. Ethan Allen, Inc., 753 F. Supp. 936, 938 (S.D. Fla. 1991) (quoting Mendenhall);

  Alldread v. Gren., 988 F.2d 1425, 1434-35 (5th Cir. 1993) (discussing inadvertent disclosures and

  citing Georgetown Manor); Gibson v. Health Mgmt. Assocs., No. 6:05-cv-1599-Orl-28KRS, 2007

  U.S. Dist. LEXIS 115969, at *13 (M.D. Fla. Jan. 3, 2007) (citing Mendenhall).

         The Federal Rules of Civil Procedure contemplate that parties in federal litigation will

  anticipate the inadvertent disclosure of privileged information during the course of litigation:

  “Rule 26(b)(5)(B) works in tandem with Rule 26(f), which is amended to direct the parties to

  discuss privilege issues in preparing their discovery plan, and which, with amended Rule 16(b),

  allows the parties to ask the court to include in an order any agreements the parties reach regarding

  issues of privilege or trial-preparation material protection.” Fed. R. Civ. P. 26(b)(5)(b) advisory

  committee’s note to 2006 amendment.

         Toward that end, the Case Management Report that the parties had to complete in this case

  directed the parties to consider “[a]ssertions of privilege or of protection as trial-preparation

  materials, including whether the parties can facilitate discovery by agreeing on procedures and, if

  appropriate, an order under the Federal Rules of Evidence Rule 502. . . . The parties should attempt

  to agree on protocols that minimize the risk of waiver.” (Doc. 19 at 4.) Both the Case Management

  Report and the Case Management and Scheduling Order encourage the parties to enter into




                                                   -5-
Case 6:19-cv-01908-WWB-EJK Document 210 Filed 10/02/20 Page 6 of 10 PageID 6272




  confidentiality agreements setting forth the procedures that the parties agree to follow during the

  discovery phase. (Id.; Doc. 30 at 4.) Importantly, as set forth in the Case Management and

  Scheduling Order, “[t]he Court will enforce stipulated and signed confidentiality agreements.”

  (Doc. 30 at 4.)

         In this case, the parties entered into a stipulated and signed confidentiality agreement. (Doc.

  151-1.) Section 9 of that agreement provides:

                    Pursuant to Rule 502(d) for the Federal Rules of Evidence,
                    inadvertent disclosure and/or production of Subject Discovery
                    Material claimed to be subject to either the attorney-client privilege
                    or the work product doctrine does not waive the applicability of such
                    privilege or doctrine relative to the inadvertently disclosed and/or
                    produced Subject Discovery Material. If any such Subject
                    Discovery Material is inadvertently disclosed to the Receiving Party
                    by the Producing Party, the Producing Party may request that the
                    Receiving Party transfer such Subject Discovery Material back to
                    the Producing Party, and the Receiving Party must comply by
                    returning such Subject Discovery Material, provided, however, that
                    such request must be made within thirty (30) days of the Producing
                    Party’s first discovery of the inadvertent production. Within seven
                    (7) calendar days of the Receiving Party’s return of such
                    inadvertently produced Subject Discovery Material, the Producing
                    Party shall serve a privilege log listing the returned Subject
                    Discovery Material that sufficiently identifies the document and the
                    basis for the privilege asserted. The Receiving Party shall then have
                    the right, but not the obligation, to seek relief from the Court
                    challenging the Producing Party’s claim of privilege or work
                    product protection.

  (Id. at 18–19.)

     B. Discussion

         During discovery, Defendants inadvertently produced 33 purportedly privileged

  communications. (Doc. 151 at 1.) Defendants submitted the following documents for in camera

  review: PANDORA-270908, -271435, -271437, -271540, -286350, -286375, -286385, -286423-

  286424, -283756-283757, -283760, -283763-283764, -283766, -286359, -286400-286406, -




                                                    -6-
Case 6:19-cv-01908-WWB-EJK Document 210 Filed 10/02/20 Page 7 of 10 PageID 6273




  286409, -286426. However, only five of the documents remain at issue: PANDORA-286423–24,

  -283766, -283756–57, -283763, and -283760. (Doc. 142 at 9–10.) Upon in camera review, I find

  that each of these documents is protected by the attorney-client privilege. Each document contains

  communications between attorneys and their clients regarding litigation strategy, as accurately set

  forth on Pandora’s privilege log.

         On August 28, September 10, and September 11, 2020, Defendants notified Plaintiffs of

  the inadvertently produced documents, requested the return of the documents, and promptly served

  privilege logs after notification. (Id. at 1–2.) Rather than returning the documents and litigating

  the privilege dispute based on information provided in the privilege log and through other, non-

  privileged sources, 1 Plaintiffs decided to affirmatively utilize the documents to further the ends of

  their litigation strategy: First, Plaintiffs filed a motion for sanctions against Defendants. (Doc.

  132.) A portion of that motion was devoted to communications revealed by the inadvertent

  disclosure. (See, e.g., id. at 8.) When specifically questioned at the hearing about alternative

  sources for that portion of the motion, Plaintiffs could not identify one. Second, Plaintiffs filed a

  motion seeking in camera review of the inadvertently disclosed documents. (Doc. 142.) But in the

  motion, Plaintiffs went beyond descriptions of the documents that were based on either

  information contained within Defendants’ privilege log or other, non-privileged sources. Instead,

  the discussion of each of the disputed documents contained substantive information that could

  have been gleaned only from the communications themselves. (Id. at 6–7.)




  1
    The parties do not dispute that Wyndham never returned the documents, though at the hearing,
  Plaintiffs maintained that they sequestered the documents.



                                                  -7-
Case 6:19-cv-01908-WWB-EJK Document 210 Filed 10/02/20 Page 8 of 10 PageID 6274




  III.   CONCLUSION

         Based on the foregoing, the Court concludes that Plaintiffs violated the attorney-client

  privilege, Rule 26(b)(5)(B), and the parties’ confidentiality agreement. Because the Court enforces

  stipulated confidentiality agreements between the parties in the same manner as a court order, the

  Court looks to Federal Rule of Civil Procedure 37(b)(2) for appropriate sanctions. 2 Upon

  consideration of the sanctions set forth therein, the Court determines that Plaintiffs’ motion for

  sanctions (Doc. 132) and motion seeking in camera review of the inadvertently disclosed

  documents (Doc. 142) will be stricken. Each of these documents contains information protected

  by the attorney-client privilege. Moreover, Plaintiffs will be ordered to pay the reasonable

  expenses, including attorney’s fees, that Defendants incurred in responding to the motion for

  sanctions.

         Accordingly, it is ORDERED as follows:

         1.      The Pandora Defendants’ Motion for Protective Order is GRANTED. The Court

                 determines that PANDORA-286423–24, -283766, -283756–57, -283763, and -

                 283760 are protected by the attorney-client privilege and are not subject to

                 discovery.

         2.      Plaintiffs are ORDERED to locate and destroy all copies of PANDORA-286423–

                 24, -283766, -283756–57, -283763, and -283760 in their possession, and certify

                 the same to Defendants on or by October 7, 2020.




  2
    The sanctions available to the Court for this misconduct are not limited to those set forth in Rule
  37. See Local Access, LLC v. Peerless Network, Inc., No. 6:17-cv-236-Orl-40TBS, 2019 U.S. Dist.
  LEXIS 180350 (M.D. Fla. June 21, 2019), report and recommendation adopted, slip op. (M.D.
  Fla. June 29, 2020).



                                                  -8-
Case 6:19-cv-01908-WWB-EJK Document 210 Filed 10/02/20 Page 9 of 10 PageID 6275




       3.    Plaintiffs’ motion for sanctions (Doc. 132) and motion seeking in camera review

             of the inadvertently disclosed documents (Doc. 142) are STRICKEN. The Clerk

             is DIRECTED to remove the entries from the public docket and FILE them as

             sealed exhibits to this Order. Plaintiffs are granted leave to refile their motion for

             sanctions to the extent that it is not based on information gleaned from privileged

             documents. In particular, the Court will not consider sanctions based on the

             information contained in Sections IV(B)–(C) of the original motion (Doc. 142 at

             8–11). Moreover, prior to the resolution of the pending motions to dismiss, any

             motion for sanctions should not pertain to issues raised in Plaintiffs’ responses to

             the motions to dismiss.

       4.    Plaintiffs are ORDERED to pay the reasonable expenses, including attorney’s

             fees, that Defendants incurred in responding to the motion for sanctions. The

             parties are directed to meet and confer on this issue. If they are not able to agree

             on the amount of reasonable expenses, Defendants must file a motion seeking

             such expenses on or before November 2, 2020.




                                              -9-
Case 6:19-cv-01908-WWB-EJK Document 210 Filed 10/02/20 Page 10 of 10 PageID 6276




        DONE and ORDERED in Orlando, Florida on October 2, 2020.




                                         - 10 -
